Poch, J. The record in this cause indicated that this claim was filed against the Illinois Environmental Protection Agency and that this claim was filed for reimbursement for a windshield which was damaged when a rock was thrown into the air by a lawn mower being operated by an employee of the Illinois Environmental Protection Agency. The Claimant’s automobile was properly parked in a lot restricted to employees, arid had the proper parking sticker showing. The Attorney General has submitted a stipulation by Respondent based on the information forwarded to his office by said department, as evidence by the departmental report attached to the stipulation by Respondent. Accordingly, this Court finds that the cost of replacing this windshield was usual and customary in the area where it was damaged. No part of this claim has been paid and total outstanding is $135.44. It is hereby ordered that the Claimants, Barry Thiersch and Globe Glass and Trim Company, be awarded, in full accord and satisfaction of any and all claims presented to the State of Illinois under the above captioned caúse the sum of $135.44 (one hundred thirty-five and 44/100 dollars).